Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment dated May 17, 2021 has been carefully considered, but is non-persuasive. The Replacement Sheet of Drawings dated May 17, 2021 overcomes some, but not all of the drawing objections. The specification has been amended to correct the informalities therein. Claim 7 has been amended to correct the informality therein. The claims have been amended to overcome the rejections under 35 USC 112(b) as set forth in the first Office Action. Correction of these matter is noted with appreciation.

Applicant has argued with regard to the rejection of claims 1-3, 6-8, 11, and 14-16 under 35 U.S.C. 102(a)(1) as being anticipated by Myers 4,979,874, that Myers fails to disclose or suggest a contoured aperture to receive the contoured section as recited in Applicant’s amended claims, and that Myers simply traps a top surface of the claw onto an end of the stem.

It is agreed that independent claims 1 and 14 are not anticipated by figure 2 of Myers. However, figure 1 of Myers teaches a stem section 32 of a vane 12 that forms a base and a contoured section 46 that extends from the base along an axis; and a vane arm 30 received onto the contoured section, the vane arm having upper surface which comprises a contoured aperture 48 to receive the contoured section, and a fastener 38 that extends through the contoured aperture and into the contoured section to load the vane arm to the base, the contoured aperture being non-circular shaped, for the purpose of allowing for a mating fit of the vane and the vane arm via 

Applicant has argued with regard to the rejection of claims 1-9, 11, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Selby 2005/0135926 that Selby fails to disclose or suggest a contoured aperture to receive the contoured section as recited in the amended claims. Applicant has further argued that while the Office Action states Shelby discloses an unnumbered contoured aperture to receive the contoured section, there is simply no aperture disclosed by Selby, that Selby does not even utilize the term “aperture” within the specification, and utilizes a substantially planar portion 112 and first and second curved portions 114, 116 which forms a constraint 110 located on the vane spindle 32, the interface portion utilizing constrained ends 84, 86 at the second end 54 of the actuating lever 50. Applicant has referred to paragraphs [0032], [0036], and [0037] of Shelby to support this position.

Respectfully, these arguments are non-persuasive. In claim interpretation 1 set forth later below, Shelby discloses a stem section 32 of an unnumbered vane that forms a base 60, 62 and a contoured section 56, 58 that extends from the base along an axis; a vane arm 50 comprising a claw section 54 received onto the contoured section; the claw section comprises opposing fingers 94, 100 that are curved from an upper surface, the upper surface comprises an unnumbered contoured aperture to receive the contoured section, and a fastener 106 to load the claw section to the base. There must inherently be a contoured aperture to receive the contoured section, as the vane stem 32 is shown as extending through the vane arm 50 with securement by a nut 106. 

With regard to Applicant’s arguments concerning the rejections of claims 10 and 12-13 under 35 U.S.C 103 as being unpatentable over Selby in view of Myers, Applicant has argued that there is simply no motivation to combine Selby in view of Myers as proposed, and that as discussed above, the interface with the vane stem of Selby and Myers are geometrically incompatible as Selby specifically utilizes curved portions 94 and 98 which are essentially circular in cross-section so as to interface with the substantially planar portion 112 below and the vane arm at interfaces 84, 86 above.

Respectfully, these arguments are non-persuasive. The only modification made in light of the teachings of Shelby in the above referred to rejection relies on the teachings of Myers to show that the vane arm 30 may be made of metal on the order of 0.05 inches thick, which is 50 mils, for the purpose of providing an acceptable thickness for the vane arm which is able to withstand use in the gas turbine engine. It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified vane arm of Shelby such that the sheet metal that is between 40-70 mils thick, particularly 50 mils 

Drawings
The drawings are objected to because in figure 1, the lead line for 30 does not point to the low spool.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “142” and “190”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 12-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 2, “opposing fingers that are curved from an upper surface” are all double recitations these limitations in claim 1, causing ambiguity.
In claim 13, lines 1-2, “a vane” is a double recitation of the vane in claim 1, causing ambiguity.
In claim 16, lines 2-3, “a contoured section” is a double recitation of the contoured section in claim 14, causing ambiguity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Myers 4,979,874.
Myers (figure 2) discloses a variable vane actuation system for a gas turbine engine substantially as claimed, comprising: a stem section S of a vane that forms a base B and a contoured section C that extends from the base along an axis; a vane arm V comprising a claw section CS received onto the contoured section, the claw section comprises opposing fingers that are curved from an upper surface, the upper surface comprise an unnumbered contoured aperture; and a fastener F to load the claw section to the base (claim 1).
The contoured section is non-circular shaped (claim 2).
The vane is rotatable about the axis (claim 6).
The stem extends from an outer trunnion T of a vane (claim 7).

The outer diameter of the stem section is greater than an outer profile of the contoured section (claim 11).
Note the annotated figure below.







	


    PNG
    media_image1.png
    1043
    750
    media_image1.png
    Greyscale



Myers (figure 1) shows a variable vane actuation system for a gas turbine engine, comprising: a stem section 32 of a vane 12 that forms a base and a contoured section 46 that extends from the base along an axis; and a vane arm 30 received onto the contoured section, the vane arm having upper surface which comprises a contoured aperture 48 to receive the contoured section, and a fastener 38 that extends through the contoured aperture and into the contoured section to load the vane arm to the base, the contoured aperture being non-circular shaped, for the purpose of allowing for a mating fit of the vane and the vane arm via the contoured aperture and the contoured section and snugly affixing the vane arm.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the variable vane actuation system of figure 2 of Myers such that the upper surface comprises a contoured aperture to receive the contoured section, and a fastener that extends through the contoured aperture and into the contoured section to load the claw section to the base, the contoured aperture being non-circular shaped, as taught by figure 1 of Myers, for the purpose of allowing for a mating fit of the vane and the vane arm via the contoured aperture and the contoured section and snugly affixing the vane arm.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Myers 4,979,874 as applied to claim 1 above, and further in view of Jinnai 6,699,010.
The modified variable vane actuation system of figure 2 of Myers shows all of the claimed subject matter except for the contoured section and the contoured aperture are race-track shaped.

Jinnai (figures 1(A) and 1(B)) shows a vane actuation system having a vane 2 with a stem 02 that forms a base and a contoured section shown generally at 33, with a vane arm 1 having an upper surface with a contoured aperture 31 to receive the contoured section, the contoured section and the contoured aperture being race-track shaped (elliptical or oval; see column 8, lines 36-37), for the purpose of providing for accurate assembly of the vane arm and the vane.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified variable vane actuation system of figure 2 of Myers such that the contoured section and the contoured aperture are race-track shaped (elliptical or oval), as taught by Jinnai, for the purpose of providing for accurate assembly of the vane arm and the vane.

Claims 14 and 16 (as far as claim 16 is definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over Myers 4,979,874.
Myers (figure 2) discloses a method of assembling a variable vane actuation system substantially as claimed, comprising: preloading a claw section CS of a vane arm V onto a base 
The method further comprises providing a rotational lock interface between an upper surface of the claw section and a contoured section that extends from the base (claim 16).
Note the previously annotated figure. 

However, Myers does not disclose that the contoured aperture of the claw section receives the contoured section of the stem section providing a rotational lock interface, wherein the preloading is performed by threading a bolt into a threaded bore in the stem section along the axis (claim 14).

Myers (figure 1) shows a method of assembling a variable vane actuation system, comprising: preloading a section of a vane arm 30 onto a base of a stem section 32 of a vane 12 along an axis of rotation of the stem section, the vane arm having a contoured aperture 48 which receives a contoured section 46 of the stem section providing a rotational lock interface, wherein the preloading is performed by threading a bolt 38 into an unnumbered threaded bore in the stem section along the axis, the rotational lock interface between an upper surface of the vane and the contoured section that extends from the base, for the purpose of allowing for a mating fit of the vane and the vane arm via the contoured aperture and the contoured section and snugly affixing the vane arm.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the method of assembling a variable vane .

	Claims 1-2 and 5-13 (as far as claims 9-10 and 12-13 are definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over Selby 2005/0135926 in view of Myers 4,979,874.
Selby discloses a variable vane actuation system for a gas turbine engine 10 substantially as claimed, comprising: a stem section 32 of an unnumbered vane that forms a base 60, 62 and a contoured section 56, 58 that extends from the base along an axis; a vane arm 50 comprising a claw section 54 received onto the contoured section; the claw section comprises opposing fingers 94, 100 that are curved from an upper surface, the upper surface comprises an unnumbered contoured aperture to receive the contoured section, and a fastener 106 to load the claw section to the base (claim 1).
	The contoured section is non-circular shaped (claim 2).
	The opposing fingers each terminate at respective faces spaced from each other to define a claw opening that receives the contoured section, the faces configured to interface directly with opposing sides 56, 58 of the contoured section (claim 5).
	The vane is rotatable about the axis (claim 6).

	The vane comprises an airfoil (claim 8).
	The claw section comprises opposing fingers that are curved from an upper surface, wherein a distance between the upper surface and the opposing fingers subsequent to installing the bolt is less than a distance between the upper surface and the opposing fingers prior to installing the bolt; note the deformation in paragraphs [0038] and [0041] (claim 9).
The claw section is manufactured of sheet metal in the form of titanium metal strip, stainless steel, or another metal (claim 10).
	The outer diameter of the stem section is greater than an outer profile of the contoured section (claim 11).
A difference in profile defines the base atop the stem section (claim 12). 
The stem section extends from a vane through an engine case (claim 13).

However, for claim interpretation 1, Selby does not disclose a fastener that extends through the contoured aperture and into the contoured section to load the claw section to the base (claim 1), and the contoured aperture being non-circular shaped (claim 2). Alternatively, for claim interpretation 2, Selby does not disclose the upper surface comprises a contoured aperture to receive the contoured section and a fastener that extends through the contoured aperture and into the contoured section to load the claw section to the base (claim 1), and the contoured aperture being non-circular shaped (claim 2). Selby also does not disclose that the sheet metal is between 40-70 mils thick (claim 10).



For claim interpretation 1, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the variable vane actuation system of Selby such that fastener that extends through the contoured aperture and into the contoured section to load the claw section to the base, and the contoured aperture being non-circular shaped, as taught by figure 1 of Myers, for the purpose of allowing for a mating fit of the vane and the vane arm via the contoured aperture and the contoured section and snugly affixing the vane arm.

For claim interpretation 2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the variable vane actuation system of Selby such that the upper surface comprises a contoured aperture to receive the contoured section and a fastener that extends through the contoured aperture and into the contoured section to load the claw section to the base, and the contoured aperture being non-circular shaped, as taught by figure 1 of Myers, for the purpose of allowing for a mating fit of the 

Concerning claim 10, Myers shows the variable vane actuation system for a gas turbine engine, whereby the vane arm 30 may be made of metal on the order of 0.05 inches thick, which is 50 mils, for the purpose of providing an acceptable thickness for the vane arm which is able to withstand use in the gas turbine engine. 

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified vane arm of Shelby such that the sheet metal that is between 40-70 mils thick, particularly 50 mils thick, as taught by Myers, for the purpose of providing an acceptable thickness for the vane arm which is able to withstand use in the gas turbine engine. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Selby 2005/0135926 in view of Myers 4,979,874.
Selby discloses a method of assembling a variable vane actuation system substantially as claimed, comprising: preloading a claw section 54 of a vane arm 50 onto a base 60, 62 of a stem section 32 of an unnumbered vane along an axis of rotation of the stem section, the claw section having an unnumbered contoured aperture that receives a contoured section 56, 58 of the stem section providing a rotational lock interface, via the nut 106 and via the deformation mentioned in paragraphs [0038] and [0041).
 


Myers (figure 1) shows a method of assembling a variable vane actuation system, comprising: preloading a section of a vane arm 30 onto a base of a stem section 32 of a vane 12 along an axis of rotation of the stem section, the vane arm having a contoured aperture 48 which receives a contoured section 46 of the stem section providing a rotational lock interface, wherein the preloading is performed by threading a bolt 38 into an unnumbered threaded bore in the stem section along the axis, the rotational lock interface between an upper surface of the vane and the contoured section that extends from the base, for the purpose of allowing for a mating fit of the vane and the vane arm via the contoured aperture and the contoured section and snugly affixing the vane arm.

For claim interpretation 1, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the method of assembling a variable vane actuation system of Selby such that the preloading is performed by threading a bolt into a threaded bore in the stem section along the axis, as taught by figure 1 of Myers, for the purpose of allowing for a mating fit of the vane and the vane arm via the contoured aperture and the contoured section and snugly affixing the vane arm.
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Selby 2005/0135926 and Myers 4,979,874 as applied to claim 1 above, and further in view of Jinnai 6,699,010.
The modified variable vane actuation system of Shelby shows all of the claimed subject matter except for the contoured section and the contoured aperture are race-track shaped.

Jinnai (figures 1(A) and 1(B)) shows a vane actuation system having a vane 2 with a stem 02 that forms a base and a contoured section shown generally at 33, with a vane arm 1 having an upper surface with a contoured aperture 31 to receive the contoured section, the contoured section and the contoured aperture being race-track shaped (elliptical or oval; see column 8, lines 36-37), for the purpose of providing for accurate assembly of the vane arm and the vane.

.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745